PER CURIAM.
The trial court did not err in summarily denying appellant’s motion for post-conviction relief. Appellant failed to allege a facially sufficient ineffective assistance of counsel claim. Downs v. State, 453 So.2d 1102 (Fla.1984). The two remaining grounds which appellant alleged as a basis for relief were already raised on appeal and cannot be used for a rule 3.850 collateral attack. Jones v. State, 446 So.2d 1059, 1061-62 (Fla.1984).
Affirmed.
RYDER, C.J., and LEHAN and FRANK, JJ., concur.